—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Vinik, J.), rendered July 2, 1985, convicting him of criminal possession of a controlled substance in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that his case should have been severed from the codefendant’s case because of “antagonistic defenses” is unpreserved for appellate review as the defendant neither submitted a written severance motion nor otherwise presented this claim to the trial court (see, CPL 470.05 [2]; People v McGee, 68 NY2d 328, 333-334; People v Rogers, 156 AD2d 598, 600). In any event, the defendant’s and codefendant’s cases were joinable as a matter of law as they were jointly charged with every offense alleged in the indictment, and all of the offenses charged were based upon the same transaction (see, CPL 200.40 [1]; People v Mahboubian, 74 NY2d 174, 183). The defendant did not demonstrate that his defense was so antagonistic to that of his codefendant so as to warrant separate trials (see, People v Mahboubian, supra; People v Acevedo, 192 AD2d 614; People v Hikel, 180 AD2d 820; People v Rogers, supra).
The defendant’s remaining contention is without merit. Thompson, J. P., Sullivan, Ritter and Friedmann, JJ., concur.